Name: Political and Security Committee Decision (CFSP) 2017/112 of 10 January 2017 appointing the EU Mission Commander for the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (EUTM RCA/1/2017)
 Type: Decision
 Subject Matter: Africa;  European construction;  defence;  cooperation policy;  EU institutions and European civil service
 Date Published: 2017-01-24

 24.1.2017 EN Official Journal of the European Union L 18/47 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2017/112 of 10 January 2017 appointing the EU Mission Commander for the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (EUTM RCA/1/2017) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision (CFSP) 2016/610 of 19 April 2016 on a European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (1), and in particular Article 5 thereof, Whereas: (1) Decision (CFSP) 2016/610 appointed Brigadier General Eric HAUTECLOQUE-RAYSZ as EU Mission Commander of EUTM RCA. (2) Pursuant to Article 5(1) of Decision (CFSP) 2016/610, the Council authorised the Political and Security Committee (PSC), in accordance with Article 38 of the Treaty on European Union, to take the relevant decisions on the appointment of subsequent EU Mission Commanders. (3) On 16 November 2016, the EU Military Committee recommended to approve the nomination of Brigadier General Herman RUYS, proposed by Eurocorps Common Committee, as the new EU Mission Commander for EUTM RCA to succeed Brigadier General Eric HAUTECLOQUE-RAYSZ as from 16 January 2017. (4) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Herman RUYS is hereby appointed EU Mission Commander for the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) from 16 January 2017. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 January 2017. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 104, 20.4.2016, p. 21.